Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Conley on 2/24/2022.

The application has been amended as follows: 

(Currently Amended) A pellet grill, comprising:
an auger;
an auger motor operatively coupled to the auger; and
one or more processors configured to:
detect an improper shutdown of a control system of the pellet grill; and
in response to the control system regaining power following detection of the improper shutdown: [[,]] 
generate a notification indicating that the control system was improperly shutdown; [[and]]
cause the notification to be presented at a user interface of the pellet grill;
command the auger motor to repeatedly pulse the auger between a first direction of rotation and a second direction of rotation opposite the first direction;
determine, based on the pulsed rotation of the auger, whether the auger is jammed; and
in response to determining that the auger is jammed, initiate a protocol to clear the jam.

(Original) The pellet grill of claim 1, wherein the one or more processors are configured to detect the improper shutdown by detecting an unexpected loss of power to the control system.  

(Original) The pellet grill of claim 1, wherein the one or more processors are further configured to cause the notification to be wirelessly transmitted from the pellet grill to a device located remotely from the pellet grill.

(Original) The pellet grill of claim 1, wherein the one or more processors are further configured to initiate a diagnostic check of the control system in response to the control system regaining power following detection of the improper shutdown.

(Original) The pellet grill of claim 4, wherein the one or more processors are further configured to initiate a startup protocol of the control system following completion of the diagnostic check.

(Canceled)  

(Currently Amended) The pellet grill of claim [[6]] 1, wherein the auger motor is a direct current (DC) powered electric motor.

(Original) The pellet grill of claim 1, further comprising a fan and a burn pot, wherein the one or more processors are further configured to command the fan to operate in a pulsed output mode in response to the control system regaining power following detection of the improper shutdown, the operation of the fan in the pulsed output mode to cause ash located in the burn pot to be removed from the burn pot.

(Original) The pellet grill of claim 8, wherein the fan is a direct current (DC) powered electric fan.

(Currently Amended) A method, comprising:
detecting, via one or more processors of a pellet grill, an improper shutdown of a control system of the pellet grill; and
in response to the control system regaining power following detection of the improper shutdown: [[,]] 
generating, via the one or more processors, a notification indicating that the control system was improperly shutdown; [[and]]
presenting the notification at a user interface of the pellet grill;
commanding, via the one or more processors, an auger motor of the pellet grill operatively coupled to an auger of the pellet grill to repeatedly pulse the auger between a first direction of rotation and a second direction of rotation opposite the first direction;
determining, via the one or more processors, based on the pulsed rotation of the auger, whether the auger is jammed; and
in response to determining that the auger is jammed, initiating, via the one or more processors, a protocol to clear the jam.

(Original) The method of claim 10, wherein detecting the improper shutdown includes detecting an unexpected loss of power to the control system.

(Original) The method of claim 10, further comprising initiating, via the one or more processors, a diagnostic check of the control system in response to the control system regaining power following detection of the improper shutdown.

(Original) The method of claim 12, further comprising initiating, via the one or more processors, a startup protocol of the control system following completion of the diagnostic check.

(Canceled)  

(Original) The method of claim 10, further comprising commanding, via the one or more processors, a fan of the pellet grill to operate in a pulsed output mode in response to the control system regaining power following detection of the improper shutdown, the operation of the fan in the pulsed output mode to cause ash located in the burn pot to be removed from the burn pot.

(Currently Amended) A non-transitory computer-readable storage medium comprising instructions that, when executed, cause one or more processors of a pellet grill to at least:
detect an improper shutdown of a control system of the pellet grill; and
in response to the control system regaining power following detection of the improper shutdown: [[,]] 
generate a notification indicating that the control system was improperly shutdown; [[and]]
cause the notification to be presented at a user interface of the pellet grill;
command an auger motor of the pellet grill operatively coupled to an auger of the pellet grill to repeatedly pulse the auger between a first direction of rotation and a second direction of rotation opposite the first direction;
determine, based on the pulsed rotation of the auger, whether the auger is jammed; and
in response to determining that the auger is jammed, initiate a protocol to clear the jam.

(Original) The non-transitory computer-readable storage medium of claim 16, wherein the instructions, when executed, cause the one or more processors to detect the improper shutdown by detecting an unexpected loss of power to the control system.

(Original) The non-transitory computer-readable storage medium of claim 16, wherein the instructions, when executed, cause the one or more processors to initiate a diagnostic check of the control system in response to the control system regaining power following detection of the improper shutdown.

(Canceled)

(Original) The non-transitory computer-readable storage medium of claim 16, wherein the instructions, when executed, cause the one or more processors to command a fan of the pellet grill to operate in a pulsed output mode in response to the control system regaining power following detection of the improper shutdown, the operation of the fan in the pulsed output mode to cause ash located in the burn pot to be removed from the burn pot.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Colston (US 20180213970 A1) discloses a pellet grill (“a specified amount of combustible pellets to a combustion area within the outdoor grill” paragraph [0006]), comprising: 
one or more processors (“the outdoor grill 101 includes hardware and other modules for performing a variety of different functions. For instance, the outdoor grill 101 includes an electronic controller 102. The electronic controller may be any type of microcontroller, microprocessor, or other processing means capable of processing software code. The software code may be stored on computer-readable media including memory 103 or other data storage 105. The data storage may be flash or other non-volatile memory. As such, the outdoor grill 101 may have sufficient processing power and memory to be considered a computing system, or at least as having an attached computing system” paragraph [0039]) configured to: 


Colston does not disclose wherein the one or more processors are configured to:
detect an improper shutdown of a control system of the pellet grill, wherein the one or more processors are configured to detect the improper shutdown by detecting an unexpected loss of power to the control system; or
in response to the control system regaining power following detection of the improper shutdown, generate the notification, wherein the notification is indicating that the control system was improperly shutdown.

However, Sylvester (US 20140343515 A1) teaches wherein the one or more processors are configured to:
detect an improper shutdown of a control system of the pellet grill, wherein the one or more processors are configured to detect the improper shutdown by detecting an unexpected loss of power to the control system (“The processor 215 may be configured to determine whether an improper shutdown of one or more components (e.g., the medical waste fluid collection cart 102, the evacuation station 104, etc.) of the medical waste fluid collection and disposal system 100 immediately preceded the initiated startup procedure. An example of a startup procedure may include a first startup procedure for use during normal startup conditions and a second startup procedure for use after an improper shutdown procedure (e.g., loss of electrical power, a failure to reset a parameter setting, etc.)” paragraph [0021]); and
in response to the control system regaining power following detection of the improper shutdown, generate the notification, wherein the notification is indicating that the control system was improperly shutdown (“If an improper shutdown of a component of the medical waste fluid collection and disposal system 100 was identified, the processor 215 may provide information to be displayed in a notification on the user interface 235 to a user during the subsequent startup procedure” paragraph [0023]).
 

detect an improper shutdown of a control system of the pellet grill, wherein the one or more processors are configured to detect the improper shutdown by detecting an unexpected loss of power to the control system; and
in response to the control system regaining power following detection of the improper shutdown, generate the notification, wherein the notification is indicating that the control system was improperly shutdown as is taught in Sylvester, in the pellet grill disclosed by Colston.
One would have been motivated to include wherein the one or more processors are configured to:
detect an improper shutdown of a control system of the pellet grill, wherein the one or more processors are configured to detect the improper shutdown by detecting an unexpected loss of power to the control system; and
in response to the control system regaining power following detection of the improper shutdown, generate the notification, wherein the notification is indicating that the control system was improperly shutdown because Sylvester states “If an improper shutdown of the medical waste fluid collection and disposal system is identified, the medical waste fluid collection cart may be configured for displaying a notification to a user during the startup procedure, the notification prompting the user to select a vacuum level for use by the medical fluid waste collection and disposal system by selecting either a predetermined vacuum level or a previously programmed vacuum level associated with a previous fluid collection process” (paragraph [0005]). Therefore, including the improper shutdown determination of Sylvester will enable a user to resume the program that was aborted due to loss of power without having to reenter specific values.

Colston, as modified by Sylvester, discloses wherein the one or more processors are further configured to cause the notification to be wirelessly transmitted from the pellet grill to a device located 

Colston, as modified by Sylvester, does not disclose wherein the one or more processors are further configured to initiate a diagnostic check of the control system in response to the control system regaining power following detection of the improper shutdown, wherein the one or more processors are further configured to initiate a startup protocol of the control system following completion of the diagnostic check.

However, Lo (US 20160224428 A1) teaches wherein the one or more processors are further configured to initiate a diagnostic check of the control system in response to the control system regaining power following detection of the improper shutdown, wherein the one or more processors are further configured to initiate a startup protocol of the control system following completion of the diagnostic check (“In step S13, since the electronic device determined that the operating system is not shut down properly, the electronic device performs the system diagnostics utility to scan and recover the electronic device. In step S14, when the electronic device has been scanned and recovered, the crash flag is set to be in the inactivating status and the rebooting procedure is performed to restart the electronic device” paragraph [0035]).
 
In view of Lo’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the one or more processors are further configured to initiate a diagnostic check of the control system in response to the control system regaining power following detection of the improper shutdown, wherein the one or more processors are further configured to initiate a startup protocol of the control system following completion of the diagnostic check as is taught in Lo, in the pellet grill as presently modified.
One would have been motivated to include wherein the one or more processors are further configured to initiate a diagnostic check of the control system in response to the control system regaining power following detection of the improper shutdown, wherein the one or more processors are further 

Colston, as modified by Sylvester, does not disclose a fan and a burn pot, wherein the one or more processors are further configured to command the fan to operate in a pulsed output mode in response to the control system regaining power following detection of the improper shutdown, the operation of the fan in the pulsed output mode to cause ash located in the burn pot to be removed from the burn pot.

However, Hand (US 5178076 A) teaches a fan and a burn pot, wherein the one or more processors are further configured to command the fan to operate in response to the control system regaining power, the operation of the fan to cause ash located in the burn pot to be removed from the burn pot (“an induced draft fan or stack fan, not shown, is for a predetermined length of time to purge the system and evacuate any ash that may have accumulated in the burner during non-operating periods. The system has so few moving parts that an automatic start-up and run control may be employed” column 4, line 25).

In view of Hand’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a fan and a burn pot, wherein the one or more processors are further configured to command the fan to operate in response to the control system regaining power, the operation of the fan to cause ash located in the burn pot to be removed from the burn pot as is taught in Hand, in the pellet grill as presently modified.
One would have been motivated to include a fan and a burn pot, wherein the one or more processors are further configured to command the fan to operate in response to the control system regaining power, the operation of the fan to cause ash located in the burn pot to be removed from the 

Colston, as modified by Sylvester and Hand, does not disclose operating the fan in a pulsed output mode.

However, Francisco (US 20160227981 A1) teaches operating the fan in a pulsed output mode (“The pulsing of the blower is configured to provide additional air from outside the dishware 10 in order to help pressurize the tub 12 or to otherwise evacuate the vaporized water from the tub 12” paragraph [0043]).

In view of Francisco’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include operating the fan in a pulsed output mode as is taught in Francisco, in the pellet grill as presently modified.
One would have been motivated to include operating the fan in a pulsed output mode because Francisco states “The blower 60 may, in some embodiments, be configured to operate in a cyclic manner during the drying cycle. In various embodiments, the blower 60 may be cyclically actuated or pulsed on and off. For example, the blower may be selectively activated, pulsed, or cycled rather than being constantly on” (paragraph [0030). This suggests that pulsing may be more effective in evacuating the appliance than continuous operation.

Colston, as modified by Sylvester, Hand, and Francisco, does not explicitly disclose wherein the fan is a direct current (DC) powered electric fan.

However, Drisdelle (US 6336449 B1) teaches wherein the fan is a direct current (DC) powered electric fan (“The blowers and the fuel auger may be powered by either AC or DC motors” column 4, line 41).

Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

However, none of the prior art of record teaches or suggests a pellet grill with all of the limitations of independent claims 1, 10, and 16, particularly the limitations directed to the incorporated limitations of claims 6, 14, and 19 as set forth in the amended claims. Therefore, these limitations, when combined with every other limitation of the claims, distinguish the claims from the prior art. Claims 2-5, 7-9, 11-13, 15, 17, 18, and 20 are allowable at least because they depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang (US 20040083405 A1) “After the erase counts are synchronized, the operating system or the host is notified that an improper shut down or power failure has occurred in the previous power down in step 524. That is, a file system of the host associated with the memory component may be notified of an improper shut down. The host will typically determine whether a data integrity check and recovery process like a "scandisk" process may be required. A query of whether such a process may be needed may be prompted to a user. It may then be left up to the user whether to start a recovery process or to ignore the notification”
Geselle (US 20110136066 A1) “The collected ash and dust can be manually removed through access door 28' or alternatively, a duct (not shown) can be connected to exhaust duct 58' so that exhaust fan 96' can evacuate crushed debris with the vented exhaust air”
West (US 3816857 A) “The function of the air chamber means 20 is to provide a passageway whereby the human waste can be transferred by gravity from the commode body to the combustion chamber of the incinerating means and including cyclically operable blower means for directing a flow of cooling air around the combusition chamber during an incinerating cycle of operation and for directing a flow of air through the combustion chamber to purge the combustion chamber of unwanted gas and ash by-products of combustion after a predetermined timed cycle of incinerating operation”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762               

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799